Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims claim computer programs per se.  Computer programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  Thus, the computer program as claimed is not statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 comprise of both method and apparatus statutory categories at the same time.  According to MPEP 2173.05(p)(ii), a single claim claims two different categories of statutory subject matters is considered indefinite. 
Claim Objections
Claim objected to because of the following informalities:  In claim 1, line 4, “to be” should be inserted before “output”.  In claim 11, line 7, “to be” should be inserted before “output”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (2014/0205136).
Regarding claim 1, Oshima discloses a projector outputting an image (par. 106, 157, and 56); and

the output image generation section generates a communication data image (150, 160) that records communication data,
the projector performs an output process for outputting a viewing image (120, 130) and the communication data image (150, 160) generated by the output image generation section, and
the projector outputs (Fig. 5) the viewing image (A11, A21) and the communication data image (B1, C1) by setting an output time period of the communication data image to be longer than an output time period of each of sub-frame images that configure the viewing image (that is, similar to all conventional DMD projectors, the DMD projector in Oshima employs pule width modulation (PWM) for each ¼ sub-frame (A11, A21, A31, A42, B1, C1, etc.); the PWM pulses, from MSB to LSB, in each ¼ sub-frame has time periods less than the ¼ sub-frame time period of ¼ sub-frames, such as the B1 and C1).  
Regarding claim 2, Oshima discloses the projector includes a projector to which a DMD (Digital Micromirror Device) is applied, and the projector outputs the viewing image by switching over between a plurality of sub-frames each including a binary image within one image frame output time period (note par. 106 and 56).
Regarding claim 3, Oshima discloses the output image generation section generates a first communication data image (B1 or C1) upon setting each bit value by maintaining or inverting each bit value of a sub-frame of a viewing image (A21) 
Regarding claim 4, Oshima discloses the output image generation section further generates a second communication data image by inverting all configuration bit values of the first communication data image (note Fig. 9 and par. 191).
Regarding claim 5, Oshima discloses the projector outputs two communication data images, which are the first communication data image and the second communication data image, while switching over between the first communication data image and the second communication data image per image frame output time period (note Fig. 9, par. 137, and par. 191).
Regarding claim 6, Oshima discloses an image acquisition section capturing a projected image by a projector (210), detecting an event which is a luminance change
equal to or greater than a prescribed threshold (par. 125, the encoded data determination of data size in a block inherently includes a threshold to determine whether the size qualifies as an encoded data; par. 144, finding difference in the narrow horizontal stripes in Fig. 6 requires a threshold to detect the stripes as a trigger; the horizontal stripes are a trigger or markers of a starting of an event, such as the encoded image in line L6), and outputting event information including a pixel position and occurrence time of an event occurrence pixel (note the header included in the received video in paragraphs 125 and 195 inherently includes the pixel positions and time index of the frame; par. 146 and 147, the position of L6 indicates the pixel position of the event and the particular frame in time stored in the buffer in par. 145);

a data analysis section acquiring communication data from the communication data image (means for acquiring the stored visible light communication signal after storing in the memory as described in par. 126).
	Regarding claim 7, Oshima discloses the projected image by the projector includes a projected image by a projector to which a DMD (Digital Micromirror Device) is applied (par. 106, 56, 157),
the projected image contains two different images:
(a)    a viewing image output while switching over between a plurality of sub-frames each including a binary image within one image frame output time period (PWM pules in each sub-frame as aforementioned); and
(b)    a communication data image continuously output for one image frame output time period (B1, C1, B2, C2, etc., Fig. 6(c)), and
the event analysis section determines whether or not the event occurrence interval matches the one image frame output time period and detects the communication data images contained in the projected image (par. 144, first two sentences).
	Regarding claim 8, Oshima discloses the communication data image includes
(bl) a first communication data image continuously output for one image frame output time period (Fig. 9(a)), and
(b2) a second communication data image that is a communication data image continuously output for one image frame output time period after output of the first 
the event analysis section determines whether or not event occurrence intervals match the one image frame output time period for two consecutive times, and detects the communication data images contained in the projected image (par. 168, 169).
	 Regarding claims 11, 12, and 14-17, see similar rejections as set forth above.
Allowable Subject Matter
Claims 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422